This is an original application by habeas corpus by Ernest Key, charged with murder in the district court of Carter county, to be let to bail. A previous application was denied by this court on July 17, 1926. Additional evidence is here presented from which it is made to appear that, at the time petitioner shot deceased, deceased was in the act of drawing a pistol, and that prior thereto a state of ill feeling existed between petitioner and deceased, and that deceased had made threats against the life of petitioner which had been communicated to petitioner. From the evidence, it cannot be said that the proof is evident or the presumption great that the offense is murder. Petitioner should be let to bail.
It is therefore ordered that the writ be granted, and that the petitioner be let to bail in the sum of $25,000, the sureties to be approved by the court clerk of Carter county.
BESSEY, P.J., and DOYLE, J., concur.